UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6548



REGINALD THOMAS HARRISON,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-648-3)


Submitted:   October 8, 1996           Decided:     November 21, 1996


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Reginald Thomas Harrison, Appellant Pro Se. Katherine P. Baldwin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Thomas Harrison seeks to appeal the magistrate

judge's* order denying relief on his petition under 28 U.S.C.
§ 2254 (1994), as amended by Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 114. We have

reviewed the record and the magistrate judge's opinion and find no

reversible error. Accordingly, we deny a certificate of probable

cause and dismiss the appeal on the reasoning of the magistrate

judge. Harrison v. Angelone, No. CA-95-648-3 (E.D. Va., Mar. 14,

1996). To the extent necessary we also deny a certificate of ap-

pealability. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                        DISMISSED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1994).

                                2